                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

KENNETH THOMAS,                              )
                                             )
                   Plaintiff,                )
                                             )
vs.                                          )   Civil No. 17-cv-428-CJP
                                             )
COMMISSIONER of SOCIAL                       )
SECURITY,                                    )
                                             )
                   Defendant.                )

                         ORDER for ATTORNEY’S FEES

      This matter is before the Court on plaintiff’s Petition for Award of Attorney

Fees. (Doc. 34). Defendant has responded that she has no objection. (Doc. 35).

      The parties agree that plaintiff is entitled to an award of attorney’s fees in

the amount of $3,586.03

      The Court finds that plaintiff is the prevailing party and is entitled to an

award of attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C.

§2412(d)(1)(B).   The Court further finds that the agreed upon amount is

reasonable and appropriate. This award shall fully and completely satisfy any

and all claims for fees and expenses, but not costs, that may have been payable to

plaintiff in this matter pursuant to the Equal Access to Justice Act, 28 U.S.C.

§2412.

      Plaintiff’s Petition for Award of Attorney Fees (Doc. 34) is GRANTED. The

Court awards plaintiff Kenneth Thomas attorney’s fees in the amount of

$3,586.03 (three thousand five hundred eighty-six dollars and three cents).



                                         1
      The amount awarded is payable to plaintiff and is subject to set-off for any

debt owed by plaintiff to the United States, per Astrue v. Ratliff, 560 U.S. 586

(2010). See also, Harrington v. Berryhill, __ F.3d __, 2018 WL 4906108 (7th Cir.

Oct. 10, 2018). However, any part of the award that is not subject to set-off to pay

plaintiff’s pre-existing debt to the United States shall be made payable to plaintiff’s

attorney pursuant to the EAJA assignment executed by plaintiff and attached to

the motion.

      IT IS SO ORDERED.

      DATE: October 23, 2018.



                                        s/ Clifford J. Proud
                                        CLIFFORD J. PROUD
                                        U.S. MAGISTRATE JUDGE




                                           2
